Citation Nr: 0336921
Decision Date: 10/16/03	Archive Date: 02/11/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-14 564	)	DATE OCT 16 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation for a genitourinary disorder pursuant to 38 U.S.C.A. § 1151(a) (West 2002).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from August 1960 to August 1964.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The veterans case was remanded for additional development in May 2001.  It is again before the Board for appellate review.


REMAND

The Board notes that the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), became effective during the pendency of this appeal.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date, November 9, 2000.  See 38 U.S.C.A. § 5107 note (West 2002).  VA has also issued final regulations to implement these statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001)  (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not applicable in this case, the changes merely implement the VCAA and do not provide any rights other than those provided by the VCAA.  See 66 Fed. Reg. at 45,629.

As noted in the Introduction section of this REMAND the veterans case was previously before the Board in May 2001.  At that time the case was remanded for additional development.  In addition to conducting the requested development, the RO was directed to adjudicate the veterans claim in accordance with the VCAA and the implementing regulations.  This was to include providing the required notices and assistance.  The RO failed to comply with the requirements of the remand.  The veteran has not been informed of the VCAA, or the implementing regulations in this case.

The VCAA, and its implementing regulations, require that VA provide specific notice to claimants regarding information needed to complete an application for benefits as well as specific notice regarding information or evidence required to substantiate a claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  VA also has a duty to assist claimants in the development of their claims.  The United States Court of Appeals for Veterans Claims (Court) has strictly interpreted the requirements to provide the required notice and the duty to assist in the development of a claim.  Accordingly, the veteran must be informed of the evidence necessary to substantiate his claim for compensation under 38 U.S.C.A. § 1151.

The Board did promulgate regulations in January 2002 that allowed for the Board to fulfill the notice requirements of the VCAA in the first instance.  See 67 Fed. Reg. 3099-3106 (Jan. 23, 2002).  The regulation was codified at 38 C.F.R. § 19.9(a)(2)(ii) (2002).  

On May 1, 2003, the United States Court of Appeals for the Federal Circuit, in Disabled Am. Veterans v. Secy of Veterans Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board to provide the notice required by 38 U.S.C. [§] 5103(a) and providing for not less than 30 days to respond to the notice) was invalid because it was contrary to 38 U.S.C. § 5103(b), which allows a claimant one year to submit evidence.  The practical result of the DAV decision is that it prohibits the Board from providing notice of the VCAA to claimants in the first instance.  Unfortunately, that affects the current case on appeal.

The veteran must be informed of the statutory and regulatory provisions of the VCAA and provided the proper notices and assistance required under the law.  A remand of the case is therefore required so that the provisions of 38 U.S.C.A. § 5103 are complied with as required by the Federal Circuit decision in DAV and the United States Court of Appeals for Veterans Claims opinion in Quartuccio.

Finally, correspondence from the veteran was received at the Board in August 2003.  The veteran indicated that he had recently received a March 14, 2003, letter from the Board that informed him of the Boards intention to obtain a medical opinion in his case.  The Board received the medical opinion in July 2003.  Notice, and a copy of the opinion, was provided to the veterans representative for comment that same month.  The veterans representative submitted additional comments in July 2003.

There is no indication in the claims file as to whether or not the veteran was provided a copy of the medical opinion.  In light of his delayed receipt of a March 2003 Board letter, the veteran should also be provided a copy of the medical opinion upon the return of the case to the RO.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2002).  The veteran should be specifically told of the information or evidence he should submit, if any, and of the information or evidence that VA will obtain with respect to his claims for service connection.  38 U.S.C.A. § 5103(a) (West 2002).  He should also be told of the period for response as set forth in 38 U.S.C.A. § 5103(b) (West 2002).  

2.  The veteran should be provided with a copy of the Veterans Health Administration (VHA) medical opinion dated in May 2003.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, the veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the veteran until he is notified by the RO.  The veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  _________________________________________________
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).
